Sticker to Prospectus The Prospectus for ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (“Fund Fourteen”) consists of (1) this sticker, (2) the Prospectus, dated May 18, 2009, (3) Supplement No. 1, dated June 29, 2009, (4) Supplement No. 2, dated August 12, 2009, and (5) this Supplement No. 3, dated November 10, 2009, which contains information related to the current status of the offering, provides information regarding certain transactions entered into by Fund Fourteen, updates certain information regarding funds sponsored by affiliates of Fund Fourteen’s General Partner, clarifies certain information regarding Fund Fourteen’s Repurchase Plan, and updates certain financial information in the Prospectus. Filed Pursuant to Rule 424(b)(3) SEC File No. 333-153849 ICON EQUIPMENT AND CORPORATE INFRASTRUCTURE FUND FOURTEEN, L.P. SUPPLEMENT NO. 3 DATED NOVEMBER 10, 2009 TO PROSPECTUS DATED MAY 18, Summary We are providing you with this Supplement No. 3, dated November 10, 2009, to update the Prospectus, dated May18,2009, as amended by Supplement No. 1, dated June 29, 2009, and Supplement No. 2, dated August 12, 2009.The information in this Supplement No. 3 supplements, modifies and supersedes some of the information contained in the ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (“Fund Fourteen”) Prospectus, as amended by Supplement No. 1 and Supplement No. 2.This Supplement No. 3 forms a part of, and must be accompanied or preceded by, the Prospectus, Supplement No. 1 and Supplement No. 2. The primary purposes of this Supplement No. 3 are to: · Describe the current status of the offering; · Provide information regarding certain transactions entered into by Fund Fourteen; · Update certain information regarding funds sponsored by affiliates of Fund Fourteen’s general partner, ICON GP 14, LLC (the “General Partner”); · Clarify certain information regarding Fund Fourteen’s Repurchase Plan; and · Update certain financial information of Fund Fourteen to September 30, 2009. Current Status of the Offering The initial closing date for Fund Fourteen was June 19, 2009, the date at which Fund Fourteen had raised $1,200,000 and reached the minimum offering amount.On August 27, 2009, Fund Fourteen achieved the $20,000,000 minimum offering for the Commonwealth of Pennsylvania and the State of
